       Case 4:21-cv-00202-WTM-CLR Document 4 Filed 08/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                     THE   SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


WILLIE CLARNECE POOLE,


        Plaintiff,

V.                                              CASE NO. CV421-202


MS. FLETCHER and MR. BETTERSON,
Deputy Warden of Care and
Treatment,


        Defendants.




                                  ORDER


       Before the Court is the Magistrate Judge's July 14, 2021,

Report and Recommendation (Doc. 3), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the Report and Recommendation is ADOPTED as the Court's opinion in

this    case.   Plaintiff's    motion   for   leave   to   proceed   in   forma

pauperis (Doc. 2) is DENIED and the complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED this             of August 2021.




                                            T
                                    WILLIAM T. Mnnur  KnB
                                               MOORE,*^JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
